Exhibit 10.46

 

VORNADO REALTY TRUST

2008 OUTPERFORMANCE PLAN

AWARD AGREEMENT

 

2008 OUTPERFORMANCE PLAN AWARD AGREEMENT made as of the date set forth on
Schedule A hereto between VORNADO REALTY TRUST, a Maryland real estate
investment trust (the “Company”), its subsidiary VORNADO REALTY L.P., a Delaware
limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the party listed on
Schedule A (the “Grantee”).

 

RECITALS

 

A.        The Grantee is an employee or trustee of, or a consultant or advisor
to, the Company or one of its Affiliates and provides services to the
Partnership.

B.        The Compensation Committee (the “Committee”) of the Board of Trustees
of the Company (the “Board”) approved this and other 2008 outperformance plan
(“2008 OPP”) awards pursuant to the Company’s 2002 Omnibus Share Plan, as
amended (as amended, restated and supplemented from time to time, the “2002
Plan”) to provide certain trustees, consultants, advisors, officers and key
employees of the Company or its Affiliates, including the Grantee, in connection
with their employment or other service relationship with the incentive
compensation described in this Award Agreement (this “Agreement”) and thereby
provide additional incentive for them to promote the progress and success of the
business of the Company and its Affiliates, including the Partnership. 2008 OPP
awards were approved by the Committee pursuant to authority delegated to it by
the Board, including authority to make grants of equity interests in the
Partnership which may, under certain circumstances, become exchangeable for the
Company’s Common Shares reserved for issuance under the 2002 Plan, or in the
event the 2002 Plan has been replaced by a successor equity plan prior to the
date of issuance of such Common Shares, under such successor equity plan (the
2002 Plan and any such successor plan, as each may be amended, modified or
supplemented from time to time, are collectively referred to herein as the
“Share Plan”). This Agreement evidences one award (this “Award”) in a series of
substantially identical 2008 OPP awards and is subject to the terms and
conditions set forth herein and in the Partnership Agreement (as defined
herein).

C.        The Committee, effective as of the grant date specified in Schedule A
hereto, awarded to the Grantee the 2008 OPP participation percentage in the
various outperformance pools provided herein set forth in Schedule A.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1.         Administration. This Award and all other 2008 OPP awards shall be
administered by the Committee, which in the administration of the 2008 OPP
awards and this Award shall have all the powers and authority it has in the
administration of the Share Plan as set forth in the

 

 

--------------------------------------------------------------------------------



Share Plan; provided that all powers of the Committee hereunder can be exercised
by the full Board if the Board so elects. The Committee, in its sole and
absolute discretion, may make at any time any provision for lapse of forfeiture
restrictions and/or accelerated vesting under this Agreement of some or all of
the Grantee’s unvested Award OPP Units that have not previously been forfeited.

2.         Definitions. Capitalized terms used herein without definitions shall
have the meanings given to those terms in the Share Plan. In addition, as used
herein:

“2006 OPP” means the Company’s 2006 Outperformance Plan under the 2002 Plan as
approved by the Board on March 17, 2006.

“2006 OPP Units” means those Partnership Units issued pursuant to the Company’s
2006 OPP awards.

“2008 OPP Units” means those Partnership Units issued pursuant to this and all
other 2008 OPP awards.

“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company or the Partnership upon the issuance
of such Additional Share, which amount shall be deemed to equal, as applicable:
(A) if such Additional Share is issued for cash in a public offering or private
placement, the gross price to the public or to the purchaser(s); (B) if such
Additional Share is issued in exchange for assets or securities of another
Person or upon the acquisition of another Person, the cash value imputed to such
Additional Share for purposes of such transaction by the parties thereto, as
determined by the Committee, or, if no such value was imputed, the mean between
the high and low sale prices of a Common Share on the national securities
exchange or established securities market on which the Common Shares are listed
on the date of issuance of such Additional Share, or, if no sale of Common
Shares is reported on such date, on the next preceding day on which any sale
shall have been reported; and (C) if such Additional Share is issued upon
conversion or exchange of equity or debt securities of the Company, the
Partnership or any other Subsidiary of the Company, which securities were not
previously counted as either Initial Shares or Additional Shares, the conversion
or exchange price in effect as of the date of conversion or exchange pursuant to
the terms of the security being exchanged or converted.

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of: (A) the number of Common Shares; plus (B) the Shares
Amount for all of the Units (assuming that such Units were converted, exercised,
exchanged or redeemed for Partnership Units as of such date of determination at
the applicable conversion, exercise, exchange or redemption rate (or rate deemed
applicable by the Committee if there is no such stated rate) and such
Partnership Units were then tendered to the Partnership for redemption pursuant
to Section 8.6 of the Partnership Agreement as of such date), other than those
held by the Company, in the case of each (A) and (B), to the extent such Common
Shares or Units are issued after the Effective Date or the Stage Two Effective
Date, as applicable, and on or before such date of determination in a capital
raising transaction, in exchange for assets or securities or

 

2

 

--------------------------------------------------------------------------------



upon the acquisition of another Person, upon conversion or exchange of equity or
debt securities of the Company, the Partnership or any other Subsidiary of the
Company, which securities were not previously counted as either Initial Shares
or Additional Shares, or through the reinvestment of dividends or other
distributions. For the avoidance of doubt, “Additional Shares” shall exclude,
without limitation: (i) Common Shares issued after the Effective Date upon
exercise of stock options or upon the exchange (directly or indirectly) of LTIP
Units, OPP Units or other Units issued to employees, non-employee trustees,
consultants, advisors or other persons or entities as incentive or other
compensation, (ii) Common Shares awarded after the Effective Date to employees,
non-employee trustees, consultants, advisors or other persons or entities as
incentive or other compensation for services provided or to be provided to the
Company or any of its Affiliates, (iii) LTIP Units, OPP Units or other Units
awarded after the Effective Date to employees, non-employee trustees,
consultants, advisors or other persons or entities as incentive or other
compensation, and (iv) any securities included in “Initial Shares.”

“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

“Award OPP Units” has the meaning set forth in Section 3.

“Award Partnership Units” has the meaning set forth in Section 7.

“Baseline Value” means $86.20.

“Buyback Shares” means (without double-counting), as of a particular date of
determination: (A) Common Shares; and (B) the Shares Amount for Units (assuming
that such Units were converted, exercised, exchanged or redeemed for Partnership
Units as of such date at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such Partnership Units were then tendered to the Partnership
for redemption pursuant to Section 8.6 of the Partnership Agreement as of such
date), other than those held by the Company, in the case of each (A) and (B), to
the extent repurchased or redeemed by the Company after the Effective Date or
the Stage Two Effective Date, as applicable, and on or before such date of
determination in a stock buyback transaction or in a redemption of Units for
cash pursuant to Section 8.6 of the Partnership Agreement.

“Cause” for termination of the Grantee’s Continuous Service for purposes of
Section 4 means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, and “cause” is defined therein, then
“cause” shall have the meaning set forth in such definition, or (B) if the
Grantee is not party to a Service Agreement immediately prior to such
termination or the Grantee’s Service Agreement does not define “cause” or a
substantially equivalent term, then “cause” shall mean: (i) the Grantee’s
conviction of, or plea of guilty or nolo contendere to, a felony; (ii) the
Grantee’s willful and continued failure to use reasonable best efforts to
substantially perform his duties (other than such failure resulting from the
Grantee’s incapacity due to physical or mental illness or subsequent to the
issuance of a notice of

 

3

 

--------------------------------------------------------------------------------



termination by the Grantee for Good Reason) after demand for substantial
performance is delivered by the Company in writing that specifically identifies
the manner in which the Company believes the Grantee has not used reasonable
best efforts to substantially perform his duties; or (iii) the Grantee’s willful
misconduct that is materially economically injurious to the Company or to any of
its Affiliates. For purposes of clause (B) of this definition, no act, or
failure to act, by the Grantee shall be considered “willful” unless committed in
bad faith and without a reasonable belief that the act or omission was in the
best interests of the Company or any of its Affiliates. Cause shall not exist
under clause (B)(ii) or (B)(iii) above unless and until the Company (I) gives
the Grantee reasonable (but in no event less than fifteen (15) days) notice of a
meeting with the executive officer(s) to whom the Grantee reports for the
purpose of determining whether “cause” for termination exists and an opportunity
for the Grantee, together with his or her counsel, to be heard, and (II)
delivers to the Grantee a written finding that in the good faith opinion of such
executive officer(s), the Grantee was guilty of the conduct set forth in clause
(B)(ii) or (B)(iii) and specifying the particulars thereof in detail.

“Change of Control” means:

(i)        individuals who, on the Effective Date, constitute the Board (the
“Incumbent Trustees”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a trustee subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent Trustee; provided, however, that no individual initially
elected or nominated as a trustee of the Company as a result of an actual or
threatened election contest with respect to trustees or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be an Incumbent Trustee; or

(ii)       any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes, after the Effective Date, a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (ii) shall not be deemed to be a Change of Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned
subsidiary of the Company (provided that this exclusion applies solely to the
ownership levels of the Company or the majority-owned subsidiary), (B) any
tax-qualified, broad-based employee benefit plan sponsored or maintained by the
Company or any such majority-owned subsidiary, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) any

 

4

 

--------------------------------------------------------------------------------



person pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)),
(E) (I) any of the partners (as of the Effective Date) in Interstate Properties
(“Interstate”) including immediate family members and family trusts or
family-only partnerships and any charitable foundations of such partners (the
“Interstate Partners”), (II) any entities the majority of the voting interests
of which are beneficially owned by the Interstate Partners, or (III) any “group”
(as described in Rule 13d-5(b)(i) under the Exchange Act) including the
Interstate Partners (the persons in (I), (II) and (III) shall be individually
and collectively referred to herein as, “Interstate Holders”); or

(iii)      the consummation of a merger, consolidation, share exchange or
similar form of transaction involving the Company or any of its subsidiaries, or
the sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (A) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (B) no person (other than the
persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or

(iv)      Board approval of a liquidation or dissolution of the Company, unless
the voting common equity interests of an ongoing entity (other than a
liquidating trust) are beneficially owned, directly or indirectly, by the
Company’s shareholders in substantially the same proportions as such
shareholders owned the Company’s outstanding voting common equity interests
immediately prior to such liquidation and such ongoing entity assumes all
existing obligations of the Company to the Grantee under this Agreement; or

(v)       Approval by the shareholders of the Company or the general partner
and/or limited partners of the Partnership of a dissolution or liquidation of
the partnership and satisfaction or effective waiver of all material
contingencies to such liquidation or dissolution.

“Class A Units” has the meaning set forth in the Partnership Agreement.

“CoC Fraction” means: (A) for application pursuant to the proviso clauses in the
definitions of “Stage One Absolute Baseline” and “Stage One Hurdle Rate”, the
number of calendar days that have elapsed since the Effective Date to and
including the date as of which a Change of Control is consummated (or, with
respect to a Transactional Change of Control, the date of the Public
Announcement of such Transactional Change of Control), divided by 730; (B)

 

5

 

--------------------------------------------------------------------------------



for application pursuant to the proviso clauses in the definitions of “Stage Two
Absolute Baseline” and “Stage Two Hurdle Rate”, the number of calendar days that
have elapsed since the Stage Two Effective Date to and including the date as of
which a Change of Control is consummated (or, with respect to a Transactional
Change of Control, the date of the Public Announcement of such Transactional
Change of Control), divided by 731; and (C) for application pursuant to the
proviso clauses in the definitions of “Final Absolute Baseline” and “Final
Hurdle Rate”, the number of calendar days that have elapsed since the Effective
Date to and including the date as of which a Change of Control is consummated
(or, with respect to a Transactional Change of Control, the date of the Public
Announcement of such Transactional Change of Control), divided by 1,461.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” means the Company’s common shares of beneficial interest, par
value $0.04 per share.

“Common Share Price” means, as of a particular date, the average of the Fair
Market Value of one Common Share over the thirty (30) consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date of the Public Announcement of a Transactional
Change of Control, the Common Share Price as of such date shall be equal to the
fair market value, as determined by the Committee, of the total consideration
payable in the transaction that ultimately results in the Transactional Change
of Control for one Common Share.

“Continuous Service” means the continuous service, without interruption or
termination, as a an employee, director, trustee, manager or member of, or with
the approval of the Committee, consultant or advisor to the Company or an
Affiliate. Continuous Service shall not be considered interrupted in the case of
(A) any approved leave of absence, (B) transfers among the Company and any
Affiliate, or any successor, in any capacity of trustee, director, employee,
manager, member, or with the approval of the Committee, consultant or advisor,
or (C) any change in status as long as the individual remains in the service of
the Company or any Affiliate of the Company in any capacity of employee,
director, trustee, manager, member or similar function of, or (if the Committee
specifically agrees that the Continuous Service is not uninterrupted) a
consultant or advisor. An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave. Subject to the preceding
sentence, whether a termination of Continuous Service shall have occurred for
purposes of this Agreement shall be determined by the Committee, which
determination shall be final, binding and conclusive.

“Disability” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to the applicable event, and “disability” is defined therein,
then “disability” shall have the meaning set forth in such definition, or (B) if
the Grantee is not party to a Service Agreement immediately prior to such event
or the Grantee’s Service Agreement does not define “disability” or a
substantially equivalent term, then “disability” shall mean a disability which
renders the

 

6

 

--------------------------------------------------------------------------------



Grantee incapable of performing all of his or her material duties for a period
of at least 180 consecutive or non-consecutive days during any consecutive
twelve-month period.

“Effective Date” means March 31, 2008.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that with respect to a Common Share “Fair Market Value” means the value
of such Common Share determined as follows: (A) if on the determination date the
Common Shares are listed on the New York Stock Exchange, The NASDAQ Stock
Market, Inc. or another national securities exchange or is publicly traded on an
established securities market, the Fair Market Value of a Common Share shall be
the closing price of the Common Shares on such exchange or in such market (if
there is more than one such exchange or market, the Committee shall determine
the appropriate exchange or market) on the determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Common Shares is reported for such trading
day, on the next preceding day on which any sale shall have been reported; or
(B) if the Common Shares are not listed on such an exchange, quoted on such
system or traded on such a market, Fair Market Value of the Common Share shall
be the value of the Common Shares as determined by the Committee in good faith
in a manner consistent with Code Section 409A.

“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent of the
voting interests.

“Final Absolute Baseline” means, as of the Final Valuation Date, an amount
representing (without double-counting) the sum of:

 

(A)

the Baseline Value multiplied by:

 

(i)

the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date,
and then multiplied by

  (ii)   the sum of one hundred percent (100%) plus the Target Final Absolute
Return Percentage; plus 

 

7

 

--------------------------------------------------------------------------------



 

(B) 

with respect to each Additional Share issued after the Effective Date, the
Additional Share Baseline Value of such Additional Share, multiplied by the sum
of (i) one hundred percent (100%) plus (ii) the product of the Target Final
Absolute Return Percentage multiplied by a fraction (x) the numerator of which
is the number of days from the issuance of such Additional Share to and
including the Final Valuation Date and (y) the denominator of which is the
number of days from and including the Effective Date to and including the Final
Valuation Date; plus

 

(C) 

with respect to each Buyback Share repurchased or redeemed after the Effective
Date, the Baseline Value, multiplied by the sum of (i) one hundred percent
(100%) plus (ii) the product of the Target Final Absolute Return Percentage
multiplied by a fraction (x) the numerator of which is the number of days from
the Effective Date to and including the date such Buyback Share was repurchased
or redeemed and (y) the denominator of which is the number of days from and
including the Effective Date to and including the Final Valuation Date;

provided that if the Final Valuation Date occurs prior to March 31, 2012 as a
result of a Change of Control, then for purposes of this definition in
connection with the calculation of the Final Absolute TRS Pool as of the Final
Valuation Date, then the Target Final Absolute Return Percentage to be used in
such calculation shall be reduced to forty percent (40%), multiplied by the CoC
Fraction. If the Company consummates multiple issuances of Additional Shares
and/or repurchases of Buyback Shares during any one monthly or quarterly period,
such that it would be impractical to track the precise issuance date and
issuance price of each individual Additional Share and/or repurchase or
redemption date of each individual Buyback Share, the Compensation Committee may
in its discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Final Absolute TRS Pool” means, as of the Final Valuation Date, a dollar amount
calculated as follows (or, if the resulting amount is a negative number, zero
(0)): (A) subtract the Final Absolute Baseline from the Final Total Return, in
each case as of the Final Valuation Date; and (B) multiply the resulting amount
by three percent (3%); provided that in no event shall the Final Absolute TRS
Pool exceed the difference between (i) the Maximum Final Outperformance Pool
Amount and (ii) the sum of (x) the Stage One Total Outperformance Pool and (y)
the Stage Two Total Outperformance Pool.

“Final Adjustment Factor” means a factor carried out to the sixth decimal
determined by a straight-line interpolation between: (A) zero (0) if the Final
Hurdle Rate is twenty-eight percent (28%) or less; and (B) one (1) if the Final
Hurdle Rate is forty percent (40%) or more.

“Final Hurdle Rate” means a percentage consisting of the Company’s TRS
Percentage over the period starting on the Effective Date and ending on the
Final Valuation Date; provided that if the Final Valuation Date occurs prior to
March 31, 2012 as a result of a Change of Control, then for purposes of
determining the Final Adjustment Factor to be used in calculating

 

8

 

--------------------------------------------------------------------------------



the Final Relative TRS Pool as of the Final Valuation Date, the Final Hurdle
Rate shall instead be the Company’s TRS Percentage over the period starting on
the Effective Date and ending on the date of the Change of Control (or, with
respect to a Transactional Change of Control, the date of the Public
Announcement of such Transactional Change of Control) divided by the CoC
Fraction.

“Final OPP Unit Equivalent” has the meaning set forth in Section 3.

“Final Relative Baseline” means, as of the Final Valuation Date, an amount
representing (without double-counting) the sum of:

 

(A)

the Baseline Value multiplied by:

 

(i)

the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date,
and then multiplied by

 

(ii)

the sum of one hundred percent (100%) plus the Index Return Percentage for the
period beginning on the Effective Date and ending on the Final Valuation Date;
plus

 

(B) 

with respect to each Additional Share issued after the Effective Date, the
Additional Share Baseline Value of such Additional Share multiplied by the sum
of (i) one hundred percent (100%) plus (ii) the Index Return Percentage for the
period beginning on the date of issuance of such Additional Share and ending on
the Final Valuation Date; plus

 

(C)

with respect to each Buyback Share repurchased or redeemed after the Effective
Date, the Baseline Value multiplied by the sum of (i) one hundred percent (100%)
plus (ii) the Index Return Percentage for the period beginning on the Effective
Date and ending on the date such Buyback Share was repurchased or redeemed.

If the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or repurchase or redemption date
of each individual Buyback Share, the Compensation Committee may in its
discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Final Relative TRS Pool” means, as of the Final Valuation Date, a dollar amount
(which can be positive or negative) calculated as follows: (A) subtract the
Final Relative Baseline from the Final Total Return, in each case as of the
Final Valuation Date; (B) multiply the resulting amount by three percent (3%);
and (C) multiply the lesser of (i) the resulting amount or (ii) $75,000,000 by
the Final Adjustment Factor; provided that in no event shall the Final Relative
TRS Pool exceed the difference between (x) the Maximum Final Outperformance Pool
Amount

 

9

 

--------------------------------------------------------------------------------



and (y) the sum of (I) the Stage One Total Outperformance Pool and (II) the
Stage Two Total Outperformance Pool.

“Final Total Outperformance Pool” means, as of the Final Valuation Date, a
dollar amount calculated as follows: (A) take the algebraic sum of (i) the Final
Absolute TRS Pool and (ii) the Final Relative TRS Pool (whether the latter
amount is positive or negative) and (B) subtract from the resulting amount the
sum of (i) the Stage One Total Outperformance Pool and (ii) the Stage Two Total
Outperformance Pool, if any; provided that if the resulting amount is a negative
number, then the Final Total Outperformance Pool shall be zero; and provided,
further, that in no event shall the Final Total Outperformance Pool exceed the
difference between (x) the Maximum Final Outperformance Pool Amount and (y) the
sum of (I) the Stage One Total Outperformance Pool and (II) the Stage Two Total
Outperformance Pool.

“Final Total Return” means (without double-counting), as of the Final Valuation
Date, an amount equal to the sum of (A) the Final Total Shares multiplied by the
highest Common Share Price among those calculated as of every day within the
period of one hundred and fifty (150) consecutive days immediately preceding the
Final Valuation Date; plus (B) an amount equal to the sum of the total dividends
and other distributions actually declared between the Effective Date and the
Final Valuation Date (excluding dividends and distributions paid in the form of
additional Common Shares or Units) so long as the “ex-dividend” date with
respect thereto falls prior to the Final Valuation Date, in respect of Common
Shares and Class A Units (it being understood, for the avoidance of doubt, that
such total dividends and distributions shall be calculated by multiplying the
amount of each per share dividend or distribution declared by the actual number
of securities outstanding as of each record date with respect to the applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of distributions paid on one Partnership Unit that was outstanding as of
the Effective Date between the Effective Date and the Final Valuation Date by
the number of Final Total Shares).

“Final Total Shares” means (without double-counting), as of the Final Valuation
Date, the algebraic sum of: (A) the Initial Shares, minus (B) all Buyback Shares
repurchased or redeemed between the Effective Date and the Final Valuation Date,
plus (C) all Additional Shares issued between the Effective Date and the Final
Valuation Date.

“Final Valuation Date” means the earliest of: (A) March 31, 2012; or (B) in the
event of a Change of Control that is not a Transactional Change of Control, the
date on which such Change of Control shall occur; or (C) in the event of a
Transactional Change of Control and subject to the consummation of such
Transactional Change of Control, the date of the Public Announcement of such
Transactional Change of Control.

“Good Reason” for termination of the Grantee’s employment for purposes of
Section 4 means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, and “good reason” is defined therein,
then “good reason” shall have the meaning set forth in such Service Agreement,
or (B) if the Grantee is not party to a Service Agreement immediately prior to
such termination or the Grantee’s Service Agreement does not define “good
reason” or a substantially equivalent term, so long as the Grantee terminates
his or her

 

10

 

--------------------------------------------------------------------------------



employment within one hundred and twenty (120) days after the Grantee has actual
knowledge of the occurrence, without the written consent of the Grantee, of one
of the following events that has not been cured within thirty (30) days after
written notice thereof has been given by Grantee to the Company, then “good
reason” shall mean: (i) the assignment to the Grantee of duties materially and
adversely inconsistent with his or her duties as of the Effective Date or a
material and adverse alteration in the nature of the Grantee’s duties and/or
responsibilities, reporting obligations, titles or authority; (ii) a material
reduction by the Company in the Grantee’s base salary or a failure by the
Company to pay any such amounts when due; (iii) the relocation of the Grantee’s
own office location to a location more than thirty (30) miles from such location
as of the Effective Date without the Grantee’s consent; (iv) any purported
termination of the Grantee’s employment for Cause which is not effected
substantially in accordance with the definition thereof; or (v) the Company’s
failure to provide benefits comparable to those provided the Grantee as of the
Effective Date, other than any such failure which affects all employees of a
similar level.

“Index Return Percentage” means, for any period, the total percentage return for
the SNL Equity REIT Index from the start of such period to the end of such
period, as calculated by a consultant engaged by the Committee and as approved
by the Committee in its reasonable discretion for purposes of calculating the
Stage One Relative Baseline, Stage Two Relative Baseline or Final Relative
Baseline, as applicable.

“Initial Shares” means 167,898,670 Common Shares, which includes: (A)
153,502,595 Common Shares outstanding as of the Effective Date (other than
currently unvested restricted Common Shares previously granted to employees or
other persons or entities in exchange for services provided to the Company);
plus (B) 14,334,346 Common Shares representing the Shares Amount for all of the
Partnership Units (other than LTIP Units or OPP Units and excluding Partnership
Units held by the Company) outstanding as of the Effective Date assuming that
all of such Partnership Units were tendered to the Partnership for redemption
pursuant to Section 8.6 of the Partnership Agreement as of such date; plus (C)
61,729 Common Shares representing the Shares Amount for all of the Partnership
Units into which all LTIP Units and 2006 OPP Units outstanding as of the
Effective Date could be converted without regard to the book capital account
associated with them (but only to the extent such LTIP Units or 2006 OPP Units
are currently vested, and excluding all 2008 OPP Units), assuming that all of
such Partnership Units were tendered to the Partnership for redemption pursuant
to Section 8.6 of the Partnership Agreement as of such date. For the avoidance
of doubt, Initial Shares (i) includes (x) currently vested Common Shares and (y)
currently vested LTIP Units and 2006 OPP Units previously granted to employees
or other persons or entities in exchange for services provided to the Company,
and (ii) excludes (x) all Common Shares issuable upon exercise of stock options
or upon the exchange (directly or indirectly) of unvested LTIP Units, 2006 OPP
Units and 2008 OPP Units or other Units issued to employees, non-employee
trustees, consultants, advisors or other persons or entities as incentive
compensation, and (y) currently unvested restricted Common Shares previously
granted to employees, non-employee trustees, consultants, advisors or other
persons or entities in exchange for services provided to the Company.

 

11

 

--------------------------------------------------------------------------------



“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.

“Maximum Final Outperformance Pool Amount” means $75,000,000.

“Maximum Stage One Outperformance Pool Amount” means $30,000,000.

“Maximum Stage Two Outperformance Pool Amount” means $30,000,000.

“OPP Units” means collectively all 2006 OPP Units and all 2008 OPP Units.

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Grantee’s adjusted Stage One OPP Unit Equivalent, Stage
Two OPP Unit Equivalent and Total OPP Unit Equivalent pursuant to Section
4(b)(ii) hereof in the event of a Qualified Termination of the Grantee’s
Continuous Service prior to the Final Valuation Date or pursuant to Section 4(e)
in the event of a termination of the Grantee’s Continuous Service by reason of
death or Disability prior to the Final Valuation Date, determined as follows:

 

(A)

for application pursuant to Section 4(b)(ii)(I) or Section 4(e)(ii)(I) hereof,
the number of calendar days that have elapsed since the Effective Date to and
including the effective date of such Qualified Termination or the date of death
or Disability, divided by 730 (it being understood that if such Qualified
Termination or death or Disability occurs after the Stage One Valuation Date,
then the Partial Service Factor to be used for purposes of Section 4(b)(ii)(I)
or Section 4(e)(ii)(I) shall be one (1)); provided, however, that if, after the
effective date of such Qualified Termination or the date of death or Disability
and before March 31, 2010, a Change of Control occurs, then there shall be
subtracted from the foregoing denominator (730) a number of days equal to the
days that would elapse between the date as of which the Change of Control is
consummated (or, with respect to a Transactional Change of Control, the date of
the Public Announcement of the Transactional Change of Control) and March 31,
2010;

 

(B)

for application pursuant to Section 4(b)(ii)(II) or Section 4(e)(ii)(II) hereof,
the number of calendar days that have elapsed since the Stage Two Effective Date
to and including the effective date of such Qualified Termination or the date of
death or Disability, divided by 731 (it being understood that if such Qualified
Termination or death or Disability occurs prior to the Stage Two Effective Date,
then the Partial Service Factor to be used for purposes of Section 4(b)(ii)(II)
or Section 4(e)(ii)(II) shall be zero); provided, however, that if, after the
effective date of such Qualified Termination or the date of death or Disability
and before March 31, 2012, a Change of Control occurs, then there shall be
subtracted from the foregoing denominator (731) a number of days equal to the
days that would elapse between the date as of which the Change of Control is
consummated (or, with respect to a Transactional Change of Control, the date of
the Public Announcement of the Transactional Change of Control) and March 31,
2012; and

 

12

 

--------------------------------------------------------------------------------



 

(C)

for application pursuant to Section 4(b)(ii)(III) or Section 4(e)(ii)(III)
hereof, the number of calendar days that have elapsed since the Effective Date
to and including the effective date of such Qualified Termination or the date of
death or Disability, divided by 1,461; provided, however, that if, after the
effective date of such Qualified Termination or the date of death or Disability
and before March 31, 2012, a Change of Control occurs, then there shall be
subtracted from the foregoing denominator (1,461) a number of days equal to the
days that would elapse between the date as of which the Change of Control is
consummated (or, with respect to a Transactional Change of Control, the date of
the Public Announcement of the Transactional Change of Control) and March 31,
2012.

“Participation Percentage” means the percentage set forth opposite such term on
Schedule A hereto.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 20, 1997, among the
Company, as general partner, and the limited partners who are parties thereto,
as amended from time to time.

“Partnership Units” has the meaning set forth in the Partnership Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Public Announcement” means, with respect to a Transactional Change of Control,
the earliest press release, filing with the SEC or other publicly available or
widely disseminated communication issued by the Company or another Person who is
a party to such transaction which discloses the consideration payable in and
other material terms of the transaction that ultimately results in the
Transactional Change of Control; provided, however, that if such consideration
is subsequently increased or decreased, then the term “Public Announcement”
shall be deemed to refer to the most recent such press release, filing or
communication disclosing a change in consideration whereby the final
consideration and material terms of the transaction that ultimately results in
the Transactional Change of Control are announced. For the avoidance of doubt,
the foregoing definition is intended to provide the Committee in the application
of the proviso clause in the definition of “Common Share Price” with the
information required to determine the fair market value of the consideration
payable in the transaction that ultimately results in the Transactional Change
of Control as of the earliest time when such information is publicly
disseminated, particularly if the transaction consists of an unsolicited tender
offer or a contested business combination where the terms of the transaction
change over time.

“Qualified Termination” has the meaning set forth in Section 4.

“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or (B)
if the Grantee is not party to a Service

 

13

 

--------------------------------------------------------------------------------



Agreement immediately prior to such event and/or the Grantee’s Service Agreement
does not define “Retirement” or a substantially equivalent term, then
“Retirement” shall mean the Grantee’s termination of his or her Continuous
Service with the Company and its Subsidiaries after attainment of age 65.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement then in effect between the Grantee, on the one
hand, and the Company or one of its Affiliates, on the other hand, as amended or
supplemented through such date.

“Shares Amount” has the meaning set forth in the Partnership Agreement.

“SNL Equity REIT Index” means the SNL Equity REIT Index as published from time
to time (or a successor index including a comparable universe of publicly traded
U.S. real estate investment trusts), provided that if (A) the SNL Equity REIT
Index ceases to exist or be published prior to the Stage One Valuation Date,
Stage Two Valuation Date, or Final Valuation Date, as applicable, and the
Committee determines that there is no successor to such index or (B) the
Committee reasonably determines that the SNL Equity REIT Index is no longer
suitable for the purposes of this Agreement, then the Committee in its good
faith reasonable discretion shall select for subsequent periods, or if the
Committee in its reasonable good faith discretion so determines, for any portion
of or the entire period from the Effective Date to the Final Valuation Date, a
substitute comparable index for purposes of calculating the Stage One Relative
Baseline, Stage Two Relative Baseline or Final Relative Baseline, as applicable.

“Stage One Absolute Baseline” means, as of the Stage One Valuation Date, an
amount representing (without double-counting) the sum of:

 

(A)

the Baseline Value multiplied by:

 

(i)

the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Stage One Valuation
Date, and then multiplied by

 

(ii)

the sum of one hundred percent (100%) plus the Target Stage One Absolute Return
Percentage; plus

 

(B) 

with respect to each Additional Share issued between the Effective Date and the
Stage One Valuation Date, the Additional Share Baseline Value of such Additional
Share, multiplied by the sum of (i) one hundred percent (100%) plus (ii) the
product of the Target Stage One Absolute Return Percentage multiplied by a
fraction (x) the numerator of which is the number of days from the issuance of
such Additional Share to and including the Stage One Valuation Date and (y) the

 

14

 

--------------------------------------------------------------------------------



denominator of which is the number of days from and including the Effective Date
to and including the Stage One Valuation Date; plus

 

(C) 

with respect to each Buyback Share repurchased or redeemed between the Effective
Date and the Stage One Valuation Date, the Baseline Value, multiplied by the sum
of (i) one hundred percent (100%) plus (ii) the product of the Target Stage One
Absolute Return Percentage multiplied by a fraction (x) the numerator of which
is the number of days from the Effective Date to and including the date such
Buyback Share was repurchased or redeemed and (y) the denominator of which is
the number of days from and including the Effective Date to and including the
Stage One Valuation Date;

provided that if the Stage One Valuation Date occurs prior to March 31, 2010 as
a result of a Change of Control, then for purposes of this definition in
connection with the calculation of the Stage One Absolute TRS Pool as of the
Stage One Valuation Date, then the Target Stage One Absolute Return Percentage
to be used in such calculation shall be reduced to twenty percent (20%)
multiplied by the CoC Fraction. If the Company consummates multiple issuances of
Additional Shares and/or repurchases of Buyback Shares during any one monthly or
quarterly period, such that it would be impractical to track the precise
issuance date and issuance price of each individual Additional Share and/or
repurchase or redemption date of each individual Buyback Share, the Compensation
Committee may in its discretion approve timing and calculation conventions (such
as net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Stage One Absolute TRS Pool” means, as of the Stage One Valuation Date, a
dollar amount calculated as follows (or, if the resulting amount is a negative
number, zero): (A) subtract the Stage One Absolute Baseline from the Stage One
Total Return, in each case as of the Stage One Valuation Date; and (B) multiply
the resulting amount by three percent (3%); provided that in no event shall the
Stage One Absolute TRS Pool exceed the Maximum Stage One Outperformance Pool
Amount.

“Stage One Adjustment Factor” means a factor carried out to the sixth decimal
determined by a straight-line interpolation between (A) zero (0) if the Stage
One Hurdle Rate is fourteen percent (14%) or less; and (B) one (1) if the Stage
One Hurdle Rate is twenty percent (20%) or more.

“Stage One Hurdle Rate” means a percentage consisting of the Company’s TRS
Percentage over the period starting on the Effective Date and ending on the
Stage One Valuation Date; provided that if the Stage One Valuation Date occurs
prior to March 31, 2010 as a result of a Change of Control, then for purposes of
determining the Stage One Adjustment Factor to be used in calculating the Stage
One Relative TRS Pool as of the Stage One Valuation Date, the Stage One Hurdle
Rate shall instead be the Company’s TRS Percentage over the period starting on
the Effective Date and ending on the date of the Change of Control (or, with
respect to a Transactional Change of Control, the date of the Public
Announcement of such Transactional Change of Control) divided by the CoC
Fraction.

 

15

 

--------------------------------------------------------------------------------



“Stage One Relative Baseline” means, as of the Stage One Valuation Date, an
amount representing (without double-counting) the sum of:

 

(A)

the Baseline Value multiplied by:

 

(i)

the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Stage One Valuation
Date, and then multiplied by

 

(ii)

the sum of one hundred percent (100%) plus the Index Return Percentage for the
period beginning on the Effective Date and ending on the Stage One Valuation
Date; plus

 

(B) 

with respect to each Additional Share issued after the Effective Date, the
Additional Share Baseline Value of such Additional Share, multiplied by the sum
of (i) one hundred percent (100%) plus (ii) the Index Return Percentage for the
period beginning on the date of issuance of such Additional Share and ending on
the Stage One Valuation Date; plus

 

(C)

with respect to each Buyback Share repurchased or redeemed after the Effective
Date, the Baseline Value multiplied by the sum of (i) one hundred percent (100%)
plus (ii) the Index Return Percentage for the period beginning on the Effective
Date and ending on the date such Buyback Share was repurchased or redeemed.

If the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or repurchase or redemption date
of each individual Buyback Share, the Compensation Committee may in its
discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Stage One Relative TRS Pool” means, as of the Stage One Valuation Date, a
dollar amount (which can be positive or negative) calculated as follows: (A)
subtract the Stage One Relative Baseline from the Stage One Total Return, in
each case as of the Stage One Valuation Date; (B) multiply the resulting amount
by three percent (3%); and (C) multiply the lesser of (i) the resulting amount
or (ii) Maximum Stage One Outperformance Pool Amount by the Stage One Adjustment
Factor.

“Stage One Total Outperformance Pool” means, as of the Stage One Valuation Date,
a dollar amount equal to the algebraic sum of (A) the Stage One Absolute TRS
Pool and (B) the Stage One Relative TRS Pool (whether the latter amount is
positive or negative); provided that if the resulting amount is a negative
number, then the Stage One Total Outperformance Pool shall be zero; and
provided, further, that in no event shall the Stage One Total Outperformance
Pool exceed the Maximum Stage One Outperformance Pool Amount.

 

16

 

--------------------------------------------------------------------------------



“Stage One OPP Unit Equivalent” has the meaning set forth in Section 3.

“Stage One Total Return” means (without double-counting), as of the Stage One
Valuation Date, an amount equal to the sum of (A) the Stage One Total Shares
multiplied by the highest Common Share Price among those calculated as of every
day within the period of one hundred and twenty (120) consecutive days
immediately preceding the Stage One Valuation Date, plus (B) an amount equal to
the sum of the total dividends and other distributions actually declared between
the Effective Date and the Stage One Valuation Date (excluding dividends and
distributions paid in the form of additional Common Shares or Units) so long as
the “ex-dividend” date with respect thereto falls prior to the Stage One
Valuation Date, with respect to Common Shares and Class A Units (it being
understood, for the avoidance of doubt, that such total dividends and
distributions shall be calculated by multiplying the amount of each per share
dividend or per Class A Unit distribution declared by the actual number of
securities outstanding as of each record date with respect to the applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of distributions paid on one Partnership Unit that was outstanding as of
the Effective Date between the Effective Date and the Stage One Valuation Date
by the number of Stage One Total Shares).

“Stage One Total Shares” means (without double-counting), as of the Stage One
Valuation Date, the algebraic sum of: (A) the Initial Shares, minus (B) all
Buyback Shares repurchased or redeemed between the Effective Date and the Stage
One Valuation Date, plus (C) all Additional Shares issued between the Effective
Date and the Stage One Valuation Date.

“Stage One Valuation Date” means the earliest of: (A) March 31, 2010; or (B) in
the event of a Change of Control that is not a Transactional Change of Control,
the date on which such Change of Control shall occur; or (C) in the event of a
Transactional Change of Control and subject to the consummation of such
Transactional Change of Control, the date of the Public Announcement of such
Transactional Change of Control.

“Stage Two Absolute Baseline” means, as of the Stage Two Valuation Date, an
amount representing (without double-counting) the sum of:

 

(A)

the Stage Two Baseline Value multiplied by:

 

(i)

the difference between (x) the Stage Two Initial Shares and (y) all Buyback
Shares repurchased or redeemed between the Stage Two Effective Date and the
Stage Two Valuation Date, and then multiplied by

 

(ii)

the sum of one hundred percent (100%) plus the Target Stage Two Absolute Return
Percentage; plus

 

(B) 

with respect to each Additional Share issued between the Stage Two Effective
Date and the Stage Two Valuation Date, the Additional Share Baseline Value of
such Additional Share, multiplied by the sum of (i) one hundred percent (100%)
plus (ii) the product of the Target Stage Two Absolute Return Percentage

 

17

 

--------------------------------------------------------------------------------



multiplied by a fraction (x) the numerator of which is the number of days from
the issuance of such Additional Share to and including the Stage Two Valuation
Date and (y) the denominator of which is the number of days from and including
the Stage Two Effective Date to and including the Stage Two Valuation Date; plus

 

(C) 

with respect to each Buyback Share repurchased or redeemed between the Stage Two
Effective Date and the Stage Two Valuation Date, the Stage Two Baseline Value,
multiplied by the sum of (i) one hundred percent (100%) plus (ii) the product of
the Target Stage Two Absolute Return Percentage multiplied by a fraction (x) the
numerator of which is the number of days from the Stage Two Effective Date to
and including the date such Buyback Share was repurchased or redeemed and (y)
the denominator of which is the number of days from and including the Stage Two
Effective Date to and including the Stage Two Valuation Date;

provided that if the Stage Two Valuation Date occurs prior to March 31, 2012 as
a result of a Change of Control, then for purposes of this definition in
connection with the calculation of the Stage Two Absolute TRS Pool as of the
Stage Two Valuation Date, then the Target Stage Two Absolute Return Percentage
to be used in such calculation shall be reduced to twenty percent (20%)
multiplied by the CoC Fraction. If the Company consummates multiple issuances of
Additional Shares and/or repurchases of Buyback Shares during any one monthly or
quarterly period, such that it would be impractical to track the precise
issuance date and issuance price of each individual Additional Share and/or
repurchase or redemption date of each individual Buyback Share, the Compensation
Committee may in its discretion approve timing and calculation conventions (such
as net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Stage Two Absolute TRS Pool” means, as of the Stage Two Valuation Date, a
dollar amount calculated as follows (or, if the resulting amount is a negative
number, zero): (A) subtract the Stage Two Absolute Baseline from the Stage Two
Total Return, in each case as of the Stage Two Valuation Date; and (B) multiply
the resulting amount by three percent (3%); provided that in no event shall the
Stage Two Absolute TRS Pool exceed the Maximum Stage Two Outperformance Pool
Amount.

“Stage Two Adjustment Factor” means a factor carried out to the sixth decimal
determined by a straight-line interpolation between: (A) zero (0) if the Stage
Two Hurdle Rate is fourteen percent (14%) or less; and (B) one (1) if the Stage
Two Hurdle Rate is twenty (20%) or more.

“Stage Two Baseline Value” means the greater of: (A) the Common Share Price as
of the Stage Two Effective Date and (B) the Baseline Value minus an amount equal
to the sum of the total dividends and other distributions per Common Share
actually declared between the Effective Date and the Stage Two Effective Date
(excluding dividends and distributions paid in the form of additional Common
Shares or Units) so long as the “ex-dividend” date with respect thereto falls
prior to the Stage Two Effective Date.

 

18

 

--------------------------------------------------------------------------------



“Stage Two Effective Date” means March 31, 2010.

“Stage Two Hurdle Rate” means a percentage consisting of the Company’s TRS
Percentage over the period starting on the Stage Two Effective Date and ending
on the Stage Two Valuation Date; provided that if the Stage Two Valuation Date
occurs prior to March 31, 2012 as a result of a Change of Control, then for
purposes of determining the Stage Two Adjustment Factor to be used in
calculating the Stage Two Relative TRS Pool as of the Stage Two Valuation Date,
the Stage Two Hurdle Rate shall instead be the Company’s TRS Percentage over the
period starting on the Stage Two Effective Date and ending on the date of the
Change of Control (or, with respect to a Transactional Change of Control, the
date of the Public Announcement of such Transactional Change of Control) divided
by the CoC Fraction.

“Stage Two Initial Shares” means (without double-counting), as of the Stage Two
Effective Date, the algebraic sum of: (A) the Initial Shares, minus (B) all
Buyback Shares repurchased or redeemed between the Effective Date and the Stage
Two Effective Date, plus (C) all Additional Shares issued between the Effective
Date and the Stage Two Effective Date.

“Stage Two Relative Baseline” means, as of the Stage Two Valuation Date, an
amount representing (without double-counting) the sum of:

 

(A)

the Stage Two Baseline Value multiplied by:

 

(i)

the difference between (x) the Initial Shares and (y) all Buyback Shares
repurchased or redeemed between the Effective Date and the Stage Two Valuation
Date, and then multiplied by

 

(ii)

the sum of one hundred percent (100%) plus the Index Return Percentage for the
period beginning on the Stage Two Effective Date and ending on the Stage Two
Valuation Date; plus

 

(B) 

with respect to each Additional Share issued after the Stage Two Effective Date,
the Additional Share Baseline Value of such Additional Share, multiplied by the
sum of (i) one hundred percent (100%) plus (ii) the Index Return Percentage for
the period beginning on the date of issuance of such Additional Share and ending
on the Stage Two Valuation Date; plus

 

(C)

with respect to each Buyback Share repurchased or redeemed after the Stage Two
Effective Date, the Stage Two Baseline Value multiplied by the sum of (i) one
hundred percent (100%) plus (ii) the Index Return Percentage for the period
beginning on the Stage Two Effective Date and ending on the date such Buyback
Share was repurchased or redeemed.

If the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or

 

19

 

--------------------------------------------------------------------------------



repurchase or redemption date of each individual Buyback Share, the Compensation
Committee may in its discretion approve timing and calculation conventions (such
as net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Stage Two Relative TRS Pool” means, as of the Stage Two Valuation Date, a
dollar amount (which can be positive or negative) calculated as follows: (A)
subtract the Stage Two Relative Baseline from the Stage Two Total Return, in
each case as of the Stage Two Valuation Date; (B) multiply the resulting amount
by three percent (3%); and (C) multiply the lesser of (i) the resulting amount
or (ii) Maximum Stage Two Outperformance Pool Amount by the Stage Two Adjustment
Factor.

“Stage Two Total Outperformance Pool” means, as of the Stage Two Valuation Date,
a dollar amount equal to the algebraic sum of: (A) the Stage Two Absolute TRS
Pool and (B) the Stage Two Relative TRS Pool (whether the latter amount is
positive or negative); provided that if the resulting amount is a negative
number, then the Stage Two Total Outperformance Pool shall be zero; and
provided, further, that in no event shall the Stage Two Total Outperformance
Pool exceed the Maximum Stage Two Outperformance Pool Amount.

“Stage Two OPP Unit Equivalent” has the meaning set forth in Section 3.

“Stage Two Total Return” means (without double-counting), as of the Stage Two
Valuation Date, an amount equal to the sum of (A) the Stage Two Total Shares
multiplied by the highest Common Share Price among those calculated as of every
day within the period of one hundred and twenty (120) consecutive days
immediately preceding the Stage Two Valuation Date, plus (B) an amount equal to
the sum of the total dividends and other distributions actually declared between
the Stage Two Effective Date and the Stage Two Valuation Date (excluding
dividends and distributions paid in the form of additional Common Shares or
Units) so long as the “ex-dividend” date with respect thereto falls prior to the
Stage Two Valuation Date, with respect to Common Shares and Class A Units (it
being understood, for the avoidance of doubt, that such total dividends and
distributions shall be calculated by multiplying the amount of each per share
dividend or per Class A Unit distribution declared by the actual number of
securities outstanding as of each record date with respect to the applicable
dividend or distribution payment date, and not by multiplying the aggregate
amount of distributions paid on one Partnership Unit that was outstanding as of
the Stage Two Effective Date between the Stage Two Effective Date and the Stage
Two Valuation Date by the number of Stage Two Total Shares).

“Stage Two Total Shares” means (without double-counting), as of the Stage Two
Valuation Date, the algebraic sum of: (A) the Stage Two Initial Shares, minus
(B) all Buyback Shares repurchased or redeemed between the Stage Two Effective
Date and the Stage Two Valuation Date, plus (C) all Additional Shares issued
between the Stage Two Effective Date and the Stage Two Valuation Date.

“Stage Two Valuation Date” means the earliest of: (A) March 31, 2012; or (B) in
the event of a Change of Control that is not a Transactional Change of Control,
the date on which such Change of Control shall occur; or (C) in the event of a
Transactional Change of Control and

 

20

 

--------------------------------------------------------------------------------



subject to the consummation of such Transactional Change of Control, the date of
the Public Announcement of such Transactional Change of Control; provided that
the Stage Two Valuation Date cannot be after the Final Valuation Date.

“Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

“Target Final Absolute Return Percentage” means forty percent (40%), except as
otherwise defined for purposes of the definition of Final Absolute Baseline in
certain circumstances, as described in the proviso clause of such definition.

“Target Stage One Absolute Return Percentage” means twenty percent (20%), except
as otherwise defined for purposes of the definition of Stage One Absolute
Baseline in certain circumstances, as described in the proviso clause in such
definition.

“Target Stage Two Absolute Return Percentage” means twenty percent (20%), except
as otherwise defined for purposes of the definition of Stage Two Absolute
Baseline in certain circumstances, as described in the proviso clause in such
definition.

“Total OPP Unit Equivalent” means the sum of: (A) Stage One OPP Unit Equivalent,
if any, plus (B) the Stage Two OPP Unit Equivalent, if any; plus (C) the Final
OPP Unit Equivalent, if any.

“Transactional Change of Control” means (A) a Change of Control described in
clause (ii) of the definition thereof where the “person” or “group” makes a
tender offer for Common Shares, or (B) a Change of Control described in clause
(iii) of the definition thereof where the Company is not the Surviving
Corporation; provided that if the applicable definition of “Change of Control”
(or similar term) in the applicable Service Agreement does not track such
clauses (ii) or (iii), then the term “Transactional Change of Control” shall
mean a Change of Control meeting the substantive criteria set forth in such
clauses, as reasonably determined in good faith by the Committee.

“Transfer” has the meaning set forth in Section 7.

“TRS Percentage” means, with respect to the Company, for any period, the total
percentage return per share achieved by one Common Share from the start of such
period to the end of such period, as calculated by a consultant engaged by the
Committee and as approved by the Committee in its reasonable discretion using
the data for the Company included in the SNL Equity REIT Index for such period.

“Units” means all Partnership Units (as defined in the Partnership Agreement),
including LTIP Units, with economic attributes substantially similar to
Partnership Units as determined by the Committee that are outstanding or are
issuable upon the conversion, exercise, exchange or redemption of any securities
of any kind convertible, exercisable, exchangeable or redeemable

 

21

 

--------------------------------------------------------------------------------



for Partnership Units; provided that all Units that are not convertible into or
exchangeable for Class A Units shall be excluded from the definition of “Units.”

 

3.

Outperformance Award; Vesting; Change of Control.

(a)       The Grantee is hereby granted this Award consisting of the number of
2008 OPP Units set forth on Schedule A hereto (the “Award OPP Units”), which (A)
will be subject to forfeiture to the extent provided in this Section 3 and (B)
will be subject to vesting as provided in Sections 3(e) hereof. At any time
prior to the Final Valuation Date, the Committee may grant additional 2008 OPP
awards to the extent that the sum of all the 2008 OPP grantees’ Participation
Percentages is less than one hundred percent (100%) as a result of either
reservation of a portion of the 2008 OPP Participation Percentage for future
awards or forfeiture of granted 2008 OPP awards. At any time prior to or in
connection with the calculation of the Final OPP Unit Equivalent, the
Partnership may issue additional LTIP Units to the Grantee as provided in this
Section 3 that shall also be considered Award OPP Units and subject to all of
the terms and conditions of this Agreement; provided that such issuance will be
subject to the Grantee executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership may reasonably request in order to comply with
all applicable legal requirements, including, without limitation, federal and
state securities laws. The Award OPP Units shall be eligible for vesting over a
five-year period, except as otherwise provided in Section 4 hereof, based on a
combination of (i) the Company’s performance over a four-year period (or a
shorter period in certain circumstances as provided herein) as indicated by the
calculations required by this Section 3 and (ii) the passage of time (five years
or a shorter period in certain circumstances as provided herein) as provided in
Section 3(e). Vesting will occur at the times, in the amounts and upon the
conditions set forth in this Section 3 and in Section 4, provided that, except
as otherwise expressly set forth in this Agreement, the Continuous Service of
the Grantee continues through and on the each applicable vesting date.

(b)       As soon as practicable following the Stage One Valuation Date, but as
of the Stage One Valuation Date, the Committee will:

 

(i)

determine the Stage One Absolute TRS Pool (if any);

 

(ii)

determine the Stage One Relative TRS Pool;

  (iii)  determine the Stage One Total Outperformance Pool (if any);   (iv) 
multiply (x) the Stage One Total Outperformance Pool calculated as of the Stage
One Valuation Date by (y) the Grantee’s Participation Percentage as of the Stage
One Valuation Date; and

 

     

 

22

 

--------------------------------------------------------------------------------



 

(v)  

divide the resulting amount by the highest Common Share Price among those
calculated as of every day within the period of one hundred and twenty (120)
days immediately preceding the Stage One Valuation Date (appropriately adjusted
to the extent that the Shares Amount for one Partnership Unit is greater or less
than one Common Share).

    

The resulting number is hereafter referred to as the “Stage One OPP Unit
Equivalent.” A number of Award OPP Units equal to the Stage One OPP Unit
Equivalent shall thereafter no longer be subject to forfeiture pursuant to this
Section 3, but shall still be subject to vesting pursuant to Section 3(e)
hereof. If the Stage One OPP Unit Equivalent is smaller than the number of Award
OPP Units previously issued to the Grantee pursuant to Section 3(a) hereof, then
the balance of the Award OPP Units shall continue to be subject to forfeiture
pursuant to this Section 3. If the Stage One OPP Unit Equivalent is greater than
the number of Award OPP Units previously issued to the Grantee, then, upon the
performance of the calculations set forth in this Section 3(b): (A) the Company
shall cause the Partnership to issue to the Grantee, as of the Stage One
Valuation Date, a number of additional LTIP Units equal to the difference; (B)
such additional LTIP Units shall be added to the Award OPP Units previously
issued, if any, and thereby become part of this Award; (C) the Company and the
Partnership shall take such corporate and Partnership action as is necessary to
accomplish the grant of such additional LTIP Units; and (D) thereafter the term
Award OPP Units will refer collectively to the Award OPP Units, if any, issued
prior to such additional grant plus such additional LTIP Units; provided that
such issuance will be subject to the Grantee executing and delivering such
documents, comparable to the documents executed and delivered in connection with
this Agreement, as the Company and/or the Partnership may reasonably request in
order to comply with all applicable legal requirements, including, without
limitation, federal and state securities laws.

(c)       As soon as practicable following the Stage Two Valuation Date, but as
of the Stage Two Valuation Date, the Committee will:

 

(i)

determine the Stage Two Absolute TRS Pool (if any);

 

(ii)

determine the Stage Two Relative TRS Pool;

  (iii) determine the Stage Two Total Outperformance Pool (if any);     (iv)
multiply (x) the Stage Two Total Outperformance Pool calculated as of the Stage
Two Valuation Date by (y) the Grantee’s Participation Percentage as of the Stage
Two Valuation Date; and     (v) divide the resulting amount by the highest
Common Share Price among those calculated as of every day within the period of
one hundred and twenty (120) days immediately preceding the Stage Two Valuation
Date



      



 

23

 



--------------------------------------------------------------------------------



 

   

(appropriately adjusted to the extent that the Shares Amount for one Partnership
Unit is greater or less than one Common Share).

The resulting number is hereafter referred to as the “Stage Two OPP Unit
Equivalent”. A number of Award OPP Units equal to the Stage Two OPP Unit
Equivalent (plus the Stage One OPP Unit Equivalent, if any) shall thereafter no
longer be subject to forfeiture pursuant to this Section 3, but shall still be
subject to vesting pursuant to Section 3(e) hereof. If the Stage Two OPP Unit
Equivalent (plus the Stage One OPP Unit Equivalent, if any) is smaller than the
number of Award OPP Units previously issued to the Grantee, (including any
additional LTIP Units added to the Award OPP Units under Section 3(b) above)
then the balance of the Award OPP Units shall continue to be subject to
forfeiture pursuant to this Section 3. If the Stage Two OPP Unit Equivalent
(plus the Stage One OPP Unit Equivalent, if any) is greater than the number of
Award OPP Units previously issued to the Grantee, then, upon the performance of
the calculations set forth in this Section 3(c): (A) the Company shall cause the
Partnership to issue to the Grantee, as of the Second Valuation Date, a number
of additional LTIP Units equal to the difference; (B) such additional LTIP Units
shall be added to the Award OPP Units previously issued, if any, and thereby
become part of this Award; (C) the Company and the Partnership shall take such
corporate and Partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award OPP Units will refer
collectively to the Award OPP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Grantee executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws.

(d)       As soon as practicable following the Final Valuation Date, but as of
the Final Valuation Date, the Committee will:

(i)      determine the Final Absolute TRS Pool (if any);

(ii)     determine the Final Relative TRS Pool;

(iii)      determine the Final Total Outperformance Pool (if any);

(iv)      multiply (x) the Final Total Outperformance Pool calculated as of the
Final Valuation Date by (y) the Grantee’s Participation Percentage as of the
Final Valuation Date; and

(v)       divide the resulting amount by the highest Common Share Price among
those calculated as of every day within the period of one hundred and fifty
(150) days immediately preceding the Final Valuation Date (appropriately
adjusted to the extent that the Shares Amount for one Partnership Unit is
greater or less than one Common Share).

 

24

 

--------------------------------------------------------------------------------



The resulting number is hereafter referred to as the “Final OPP Unit
Equivalent”. If the Final OPP Unit Equivalent (plus the Stage One OPP Unit
Equivalent and Stage Two OPP Unit Equivalent, if any) is smaller than the number
of Award OPP Units previously issued to the Grantee, then the Grantee, as of the
Final Valuation Date, shall forfeit a number of Award OPP Units equal to the
difference, and thereafter the term Award OPP Units will refer only to the
remaining Award OPP Units that were not so forfeited. If the Final OPP Unit
Equivalent (plus the Stage One OPP Unit Equivalent and Stage Two OPP Unit
Equivalent, if any) is greater than the number of Award OPP Units previously
issued to the Grantee (including any additional LTIP Units added to the Award
OPP Units under Section 3(b) or (3)(c) above), then, upon the performance of the
calculations set forth in this Section 3(d): (A) the Company shall cause the
Partnership to issue to the Grantee, as of the Final Valuation Date, a number of
additional LTIP Units equal to the difference; (B) such additional LTIP Units
shall be added to the Award OPP Units previously issued, if any, and thereby
become part of this Award; (C) the Company and the Partnership shall take such
corporate and Partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award OPP Units will refer
collectively to the Award OPP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Grantee executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws. If the Final OPP Unit Equivalent (plus the Stage One OPP Unit
Equivalent and Stage Two OPP Unit Equivalent, if any) is the same as the number
of Award OPP Units previously issued to the Grantee, then there will be no
change to the number of Award OPP Units under this Award pursuant to this
Section 3.

(e)            If any of the Award OPP Units have been earned based on
performance as provided in Section 3(b), 3(c) or 3(d), subject to Section 4
hereof, the Total OPP Unit Equivalent shall become vested in the following
amounts and at the following times, provided that the Continuous Service of the
Grantee continues through and on the applicable vesting date or the accelerated
vesting date provided in Section 4 hereof, as applicable:

(i)        fifty percent (50%) of the Total OPP Unit Equivalent shall become
vested on March 31, 2012; and

(ii)       fifty percent (50%) of the Total OPP Unit Equivalent shall become
vested on March 31, 2013.

To the extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this Section 3(e), the provisions of Schedule A
will govern. For the avoidance of doubt, vesting pursuant to this Section 3(e)
shall not distinguish between Award OPP Units that have ceased to be subject to
forfeiture as part of the Stage One OPP Unit Equivalent, Stage Two OPP Unit
Equivalent or Final OPP Unit Equivalent.

 

25

 

--------------------------------------------------------------------------------



(f)            Any Award OPP Units that do not become vested pursuant to Section
3(e) or Section 4 hereof shall, without payment of any consideration by the
Partnership, automatically and without notice be forfeited and be and become
null and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Award OPP Units.

(g)           If the calculations provided in this Section 3 are triggered by a
Change of Control, one hundred percent (100%) of the Grantee’s Total OPP Unit
Equivalent shall vest immediately and automatically upon the occurrence of such
Change of Control. If a Change of Control occurs after the Final Valuation Date,
all unvested Award OPP Units that have not previously been forfeited pursuant to
the calculations set forth in this Section 3 hereof shall vest immediately and
automatically upon the occurrence of such Change of Control.

(h)           In the event of a Change of Control, the Committee will make any
determinations and certifications required by this Agreement and any provisions
necessary with respect to the lapse of forfeiture restrictions and/or
acceleration of vesting of this Award within a period of time that enables (i)
the Grantee to exercise election, voting or other rights in connection with such
Change of Control on the same basis as a Class A Unit holder and (ii) the
Company to take any action or make any deliveries or payments it is obligated to
make hereunder or under the Partnership Agreement not later than the date of
consummation of the Change of Control. For avoidance of doubt, in the event of a
Change of Control, the performance of all calculations and actions pursuant to
Section 3(b), 3(c) and 3(d) hereof and the exercise of any election, voting or
other rights pursuant to this Section 3(h) shall be conditioned upon the final
consummation of such Change of Control.

 

4.

Termination of Grantee’s Continuous Service; Death and Disability.

(a)       If the Grantee is a party to a Service Agreement and his or her
Continuous Service terminates, the provisions of Sections 4(b), 4(c), 4(d),
4(e), 4(f) and 4(g) hereof shall govern the treatment of the Grantee’s Award OPP
Units exclusively, unless the Service Agreement contains provisions that
expressly refer to this Section 4(a) and provides that those provisions of the
Service Agreement shall instead govern the treatment of the Grantee’s Award OPP
Units upon such termination. The foregoing sentence will be deemed an amendment
to any applicable Service Agreement to the extent required to apply its terms
consistently with this Section 4, such that, by way of illustration, any
provisions of the Service Agreement with respect to accelerated vesting or
payout or the lapse of forfeiture restrictions relating to the Grantee’s
incentive or other compensation awards in the event of certain types of
termination of the Grantee’s Continuous Service with the Company (such as, for
example, termination at the end of the term, termination without Cause by the
employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 3 hereof be
performed, or vesting occur with respect to this Award other than as
specifically provided in this Section 4. In the event that an entity to which
the Grantee

 

26

 

--------------------------------------------------------------------------------



provides services ceases to be an Affiliate of the Company, such action shall be
deemed to be a termination of the Grantee’s Continuous Service for purposes of
this Agreement, provided that the Committee, in its sole and absolute
discretion, may make provision in such circumstances for the lapse of forfeiture
restrictions and/or accelerated vesting of some or all of the Grantee’s unvested
Award OPP Units that have not previously been forfeited, effective immediately
prior to such event, or determine that the Grantee’s Continuous Service to the
Company or any other of its Affiliates has not been terminated. Notwithstanding
any of the foregoing, in the event of any conflict between the provisions of the
Grantee’s Service Agreement, if any, and the provisions of this Section 4 with
respect to death or Disability, the provisions of such Service Agreement shall
govern the treatment of the Grantee’s Award OPP Units in the event of death or
Disability.

(b)       In the event of termination of the Grantee’s Continuous Service by (A)
the Company without Cause, (B) the Grantee for Good Reason, or (C) the Grantee
upon Retirement (each a “Qualified Termination”) prior to the Final Valuation
Date, then the Grantee will not forfeit the Award OPP Units upon such
termination, but the following provisions of this Section 4(b) shall modify the
calculations required to determine the Total OPP Unit Equivalent and/or the
vesting of the Total OPP Unit Equivalent, as applicable, with respect to the
Grantee only:

(i)        the calculations provided in Section 3(b), Section 3(c) and Section
3(d) hereof shall be performed as of the Stage One Valuation Date, Stage Two
Valuation Date and Final Valuation Date, respectively, as if the Qualified
Termination had not occurred;

(ii)       each of (I) the Stage One OPP Unit Equivalent calculated pursuant to
Section 3(b), (II) the Stage Two OPP Unit Equivalent calculated pursuant to
Section 3(c) and (III) the Final OPP Unit Equivalent calculated pursuant to
Section 3(d) shall be multiplied by the applicable Partial Service Factor (with
the resulting numbers being rounded to the nearest whole LTIP Unit or, in the
case of 0.5 of a unit, up to the next whole unit), and such adjusted number of
LTIP Units shall be deemed the Grantee’s Stage One OPP Unit Equivalent, Stage
Two OPP Unit Equivalent and Final OPP Unit Equivalent, respectively, for all
purposes under this Agreement; and

(iii)      the Grantee’s Stage One OPP Unit Equivalent, Stage Two OPP Unit
Equivalent and Total OPP Unit Equivalent as adjusted pursuant to Section
4(b)(ii) above shall no longer be subject to forfeiture pursuant to Section 3(e)
hereof; provided that, notwithstanding that no Continuous Service requirement
pursuant to Section 3(e) hereof will apply to the Grantee after the effective
date of a Qualified Termination, the Grantee will not have the right to Transfer
(as defined in Section 7 hereof) his or her Award OPP Units or request
redemption of his or her Award Partnership Units under the Partnership Agreement
until such dates as of which his or her Total OPP Unit Equivalent, as

 

27

 

--------------------------------------------------------------------------------



adjusted pursuant to Section 4(b)(ii) above, would have become vested pursuant
to Section 3(e) hereof absent a Qualified Termination. For the avoidance of
doubt, the purpose of this Section 4(b)(iii) is to prevent a situation where
grantees of 2008 OPP awards who have had a Qualified Termination would be able
to realize the value of their Award OPP Units or Award Partnership Units
(through Transfer or redemption) before other grantees of 2008 OPP awards whose
Continuous Service continues through the applicable vesting dates set forth in
Section 3(e) hereof.

 

(c)       In the event of Qualified Termination on or after the Final Valuation
Date, then all of the Grantee’s unvested Award OPP Units that have not
previously been forfeited pursuant to the calculations set forth in Section
3(b), Section 3(c) or Section 3(d) hereof, but remain subject to time-based
vesting pursuant to Section 3(e) hereof as of the time of such Qualified
Termination shall no longer be subject to forfeiture pursuant to Section 3(e)
hereof; provided that, notwithstanding that no Continuous Service requirement
pursuant to Section 3(e) hereof will apply to the Grantee after the effective
date of a Qualified Termination, the Grantee will not have the right to Transfer
(as defined in Section 7 hereof) his or her Award OPP Units or request
redemption of his or her Award Partnership Units under the Partnership Agreement
until such dates as of which his or her Total OPP Unit Equivalent would have
become vested pursuant to Section 3(e) absent a Qualified Termination. For the
avoidance of doubt, the purpose of this Section 4(c) is to prevent a situation
where grantees of 2008 OPP awards who have had a Qualified Termination would be
able to realize the value of their Award OPP Units or Award Partnership Units
(through Transfer or redemption) before other grantees of OPP awards whose
Continuous Service continues through the applicable vesting dates set forth in
Section 3(e) hereof.

(d)       Notwithstanding the foregoing, in the event any payment to be made
hereunder after giving effect to this Section 4 is determined to constitute
“nonqualified deferred compensation” subject to Section 409A of the Code, then,
to the extent the Grantee is a “specified employee” under Section 409A of the
Code subject to the six-month delay thereunder, any such payments to be made
during the six-month period commencing on the Grantee’s “separation from
service” (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.

(e)       In the event of a termination of the Grantee’s Continuous Service as a
result of his or her death or Disability prior to the Final Valuation Date, the
Grantee will not forfeit the Award OPP Units, but the following provisions of
this Section 4(e) shall apply:

(i)        the calculations provided in Section 3(b), Section 3(c) and Section
3(d) hereof shall be performed as of the Stage One Valuation Date, Stage

 

28

 

--------------------------------------------------------------------------------



Two Valuation Date and Final Valuation Date, respectively, as if the Grantee’s
death or Disability had not occurred; and

(ii)       each of (I) the Stage One OPP Unit Equivalent calculated pursuant to
Section 3(b), (II) the Stage Two OPP Unit Equivalent calculated pursuant to
Section 3(c) and (III) the Final OPP Unit Equivalent calculated pursuant to
Section 3(d) shall be multiplied by the applicable Partial Service Factor (with
the resulting numbers being rounded to the nearest whole LTIP Unit or, in the
case of 0.5 of a unit, up to the next whole unit), and such adjusted number of
LTIP Units shall be deemed the Grantee’s Stage One OPP Unit Equivalent, Stage
Two OPP Unit Equivalent and Final OPP Unit Equivalent, respectively, for all
purposes under this Agreement;

(iii)      100% of the Grantee’s Stage One OPP Unit Equivalent as adjusted
pursuant to Section 4(e)(ii) above shall no longer be subject to forfeiture
pursuant to Section 3(e) hereof and shall automatically and immediately vest as
of the Stage One Valuation Date;

(iv)      100% of the Grantee’s Stage Two OPP Unit Equivalent as adjusted
pursuant to Section 4(e)(ii) above shall no longer be subject to forfeiture
pursuant to Section 3(e) hereof and shall automatically and immediately vest as
of the Stage Two Valuation Date; and

(v)       100% of the Grantee’s Total OPP Unit Equivalent as adjusted pursuant
to Section 4(e)(ii) above shall no longer be subject to forfeiture pursuant to
Section 3(e) hereof and shall automatically and immediately vest as of the Final
Valuation Date.

(f)        In the event of a termination of the Grantee’s Continuous Service as
a result of his or her death or Disability after the Final Valuation Date, 100%
of the Grantee’s Total OPP Unit Equivalent shall no longer be subject to
forfeiture pursuant to Section 3(e) hereof and shall automatically and
immediately vest as of such termination date.

(g)       In the event of a termination of the Grantee’s Continuous Service
other than a Qualified Termination or by reason of death or Disability, all
Award OPP Units except for those that, as of the date at such termination, both
(i) have ceased to be subject to forfeiture pursuant to Sections 3(b), 3(c)
and/or 3(d) hereof, as applicable, and (ii) have vested pursuant to Section 3(e)
hereof shall, without payment of any consideration by the Partnership,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Award OPP Units.

 

29

 

--------------------------------------------------------------------------------



5.         Payments by Award Recipients; Status as Partner. No amount shall be
payable to the Company or the Partnership by the Grantee at any time in respect
of this Agreement. The Grantee shall have no rights with respect to this
Agreement (and the Award evidenced hereby) unless he or she shall have accepted
this Agreement by (i) signing and delivering to the Partnership a copy of this
Agreement and (ii) unless the Grantee is already a Partner (as defined in the
Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A). Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the LTIP Units so accepted. Thereupon, the Grantee shall have all the rights of
a Limited Partner of the Partnership with respect to the number of 2008 OPP
Units specified on Schedule A hereto, as set forth in the Partnership Agreement,
subject, however, to the restrictions and conditions specified herein. Award OPP
Units constitute and shall be treated for all purposes as the property of the
Grantee, subject to the terms of this Agreement and the Partnership Agreement.

 

6.

Distributions.

(a)            The holder of the Award OPP Units shall be entitled to receive
distributions with respect to such Award OPP Units to the extent provided for in
the Partnership Agreement as modified hereby.

(b)           The Distribution Participation Date (as defined in the Partnership
Agreement) for the Award OPP Units (to the extent provided in Section 6(c)
below) shall be the Stage One Valuation Date, the Stage Two Valuation Date or
the Final Valuation Date, as applicable, except that if the provisions of
Section 4(b) hereof become applicable to the Grantee, the Distribution
Participation Date for the Grantee shall be accelerated to the date the
calculations provided in Section 3 hereof are performed with respect to the
Award OPP Units that are no longer subject to forfeiture pursuant to Section
4(b) hereof.

(c)            Following each applicable Distribution Participation Date, the
Grantee shall be entitled to receive one hundred percent (100%) of the same
distributions payable with respect to Class A Units on the number of Award OPP
Units which equals:

(i)        if the Distribution Participation Date is the Stage One Valuation
Date, the Stage One OPP Unit Equivalent;

(ii)       if the Distribution Participation Date is the Stage Two Valuation
Date, the Stage Two OPP Unit Equivalent; and

(iii)      if the Distribution Participation Date is the Final Valuation Date
(or an earlier date if the Distribution Participation Date is accelerated
pursuant to Section 6(b)), the Total OPP Unit Equivalent.

 

30

 

--------------------------------------------------------------------------------



(d)           Subject to Sections 6(b) and 6(c), prior to each applicable
Distribution Participation Date, Award OPP Units shall be entitled to ten
percent (10%) of any distributions payable on the Class A Units.

(e)            For the avoidance of doubt, after the applicable Distribution
Participation Date, Award OPP Units, both vested and (until and unless forfeited
pursuant to Section 3(f) and 4(g) hereof) unvested, shall be entitled to receive
the same distributions payable with respect to Class A Units if the payment date
for such distributions is after the applicable Distribution Participation Date,
even though the record date for such distributions is before the applicable
Distribution Participation Date.

(f)            All distributions paid with respect to Award OPP Units, whether
at the rate provided in Sections 6(d) hereof prior to the applicable
Distribution Participation Date or at the rate provided in Sections 6(c) hereof
after the applicable Distribution Participation Date, shall be fully vested and
non-forfeitable when paid, regardless of the fact that the underlying 2008 OPP
Units may be subject to forfeiture or have not yet become, or never become,
vested pursuant to Sections 3 and 4 hereof.

7.         Restrictions on Transfer. Except as otherwise permitted by the
Committee, none of the Award OPP Units granted hereunder nor any of the
Partnership Units of the Partnership into which such Award OPP Units may be
converted (the “Award Partnership Units”) shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of,
encumbered, whether voluntarily or by operation of law (each such action a
“Transfer”), provided that vested Award OPP Units or Award Partnership Units
that have been held for a period of at least two (2) years beginning on the
Effective Date may be Transferred to (i) the Grantee’s Family Members by gift or
pursuant to domestic relations order in settlement of marital property rights or
(iii) to an entity in which fifty percent (50%) of the voting interests are
owned by Family Members (or the Grantee) in exchange for an interest in such
entity, provided that the transferee agrees in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
that subsequent transfers shall be prohibited except those in accordance with
this Section 7. Additionally, all Transfers of Award OPP Units or Award
Partnership Units must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the Partnership Agreement. In connection with any Transfer of
Award OPP Units or Award Partnership Units, the Partnership may require the
Grantee to provide an opinion of counsel, satisfactory to the Partnership, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award OPP Units or Award Partnership Units not in accordance with the terms and
conditions of this Section 7 shall be null and void, and the Partnership shall
not reflect on its records any change in record ownership of any Award OPP Units
or Award Partnership Units as a result of any such Transfer, shall otherwise
refuse to recognize any such Transfer and shall not in any way give effect to
any such Transfer of any Award OPP Units or Award Partnership Units. Except as
provided expressly in this Section 7, this Agreement is personal to the Grantee,
is non-assignable and is

 

31

 

--------------------------------------------------------------------------------



not transferable in any manner, by operation of law or otherwise, other than by
will or the laws of descent and distribution.

8.         Changes in Capital Structure. If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital stock of the Company or any other event that constitutes a change in
stock under the terms of the Share Plan shall occur, (iii) any extraordinary
dividend or other distribution to holders of Common Shares or Class A Units
shall be declared and paid other than in the ordinary course, or (iv) any other
event shall occur that in each case in the good faith judgment of the Committee
necessitates action by way of appropriate equitable or proportionate adjustment
in the terms of this Award, this Agreement or the 2008 OPP Units to avoid
distortion in the value of this Award, then the Committee shall take such action
as it deems necessary to maintain the Grantee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Award and the
terms of the 2008 OPP Units prior to such event, including, without limitation:
(A) interpretations of or modifications to any defined term in this Agreement;
(B) adjustments in any calculations provided for in this Agreement, and (C)
substitution of other awards under the Share Plan or otherwise.

 

9.

Miscellaneous.

(a)       Amendments. This Agreement may be amended or modified only with the
consent of the Company and the Partnership acting through the Committee;
provided that any such amendment or modification materially and adversely
affecting the rights of the Grantee hereunder must be consented to by the
Grantee to be effective as against him. Notwithstanding the foregoing, this
Agreement may be amended in writing signed only by the Company and the
Partnership to correct any errors or ambiguities in this Agreement and/or to
make such changes that do not materially adversely affect the Grantee’s rights
hereunder. This grant shall in no way affect the Grantee’s participation or
benefits under any other plan or benefit program maintained or provided by the
Company or the Partnership.

(b)       Incorporation of Share Plan; Committee Determinations. The provisions
of the Share Plan are hereby incorporated by reference as if set forth herein.
In the event of a conflict between this Agreement and the Share Plan, the Share
Plan shall govern. The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.

(c)       Status of 2008 OPP Units under the Share Plan. This Award and the
other 2008 OPP awards constitute awards of OP Units (as defined in the 2002
Plan) by the Company under the 2002 Plan. The Award OPP Units are interests in
the Partnership. The number of Common Shares reserved for issuance under the
Share Plan underlying outstanding Award OPP Units will be determined by the
Committee in light of all applicable circumstances, including

 

32

 

--------------------------------------------------------------------------------



calculations made or to be made under Section 3 hereof, vesting, capital account
allocations and/or balances under the Partnership Agreement, the conversion
ratio in effect between LTIP Units and Class A Units and the exchange ratio in
effect between Class A Units and Common Shares. The Company will have the right
at its option, as set forth in the Partnership Agreement, to issue Common Shares
in exchange for Award Partnership Units in accordance with the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such Common Shares, if issued, will be issued under the Share
Plan. The Grantee must be eligible to receive the Award OPP Units in compliance
with applicable federal and state securities laws and to that effect is required
to complete, execute and deliver certain covenants, representations and
warranties (attached as Exhibit B). The Grantee acknowledges that the Grantee
will have no right to approve or disapprove such determination by the Committee.

(d)       Legend. The records of the Partnership evidencing the Award OPP Units
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such 2008 OPP Units are subject to restrictions
as set forth herein, in the Share Plan, and in the Partnership Agreement.

(e)       Compliance With Law. The Partnership and the Grantee will make
reasonable efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no 2008 OPP
Units will become vested or be paid at a time that such vesting or payment would
result in a violation of any such law.

(f)        Investment Representations; Registration. The Grantee hereby makes
the covenants, representations and warranties and set forth on Exhibit B
attached hereto. All of such covenants, warranties and representations shall
survive the execution and delivery of this Agreement by the Grantee. The
Partnership will have no obligation to register under the Securities Act any
2008 OPP Units or any other securities issued pursuant to this Agreement or upon
conversion or exchange of 2008 OPP Units. The Grantee agrees that any resale of
the shares of Common Shares received upon the exchange of Units into which 2008
OPP Units may be converted shall not occur during the “blackout periods”
forbidding sales of Company securities, as set forth in the then applicable
Company employee manual or insider trading policy. In addition, any resale shall
be made in compliance with the registration requirements of the Securities Act
or an applicable exemption therefrom, including, without limitation, the
exemption provided by Rule 144 promulgated thereunder (or any successor rule).

(g)       Section 83(b) Election. In connection with each separate issuance of
LTIP Units under this Award pursuant to Section 3 hereof the Grantee hereby
agrees to make an election to include in gross income in the year of transfer
the applicable Award OPP Units pursuant to Section 83(b) of the Code
substantially in the form attached hereto as Exhibit C and to supply the
necessary information in accordance with the regulations promulgated thereunder.
The Grantee agrees to file the election (or to permit the Partnership to file
such election on the Grantee’s behalf) within thirty (30) days after the award
of the 2008 OPP Units hereunder with the IRS Service Center at which such
Grantee files his personal income tax returns, and to file a

 

33

 

--------------------------------------------------------------------------------



copy of such election with the Grantee’s U.S. federal income tax return for the
taxable year in which the 2008 OPP Units are awarded to the Grantee.

(h)       Severability. If, for any reason, any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement not so held invalid, and each such other provision shall to the full
extent consistent with law continue in full force and effect. If any provision
of this Agreement shall be held invalid in part, such invalidity shall in no way
affect the rest of such provision not held so invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall to the
full extent consistent with law continue in full force and effect.

(i)        Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of New York, without giving effect to the
principles of conflict of laws of such State.

(j)        No Obligation to Continue Position as an Employee, Consultant or
Advisor. Neither the Company nor any Affiliate is obligated by or as a result of
this Agreement to continue to have the Grantee as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any Affiliate to terminate the Grantee’s Continuous Service at any
time.

(k)       Notices. Any notice to be given to the Company shall be addressed to
the Secretary of the Company at 888 Seventh Avenue, New York, New York 10019 and
any notice to be given the Grantee shall be addressed to the Grantee at the
Grantee’s address as it appears on the employment records of the Company, or at
such other address as the Company or the Grantee may hereafter designate in
writing to the other.

(l)        Withholding and Taxes. No later than the date as of which an amount
first becomes includible in the gross income of the Grantee for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to this Award, the Grantee will pay to the Company or, if appropriate,
any of its Affiliates, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount;
provided, however, that if any Award OPP Units or Award Partnership Units are
withheld (or returned), the number of Award OPP Units or Award Partnership Units
so withheld (or returned) shall be limited to a number which has a fair market
value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income. The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its Affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

(m)      Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

34

 

--------------------------------------------------------------------------------



(n)       Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

(o)       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

(p)        Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code. Any provision of this Agreement that is inconsistent with Section 409A
of the Code, or that may result in penalties under Section 409A of the Code,
shall be amended, with the reasonable cooperation of the Grantee, the Company
and the Partnership, to the extent necessary to exempt it from, or bring it into
compliance with Section 409A of the Code.

[signature page follows]

 

35

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 31 day of March, 2008.

 

 

VORNADO REALTY TRUST

 

 

By: /s/ Joseph Macnow

Name: Joseph Macnow

Title: Executive Vice President and Chief Financial Officer

 

 

 

VORNADO REALTY L.P.

 

 

By: Vornado Realty Trust, its sole general partner

 

 

 

By: /s/ Joseph Macnow

Name: Joseph Macnow

Title: Executive Vice President and Chief Financial Officer

 

 

 

GRANTEE

 

 

 

Name:

 

 

36

 

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Vornado Realty L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the Section 15.11 “Power of Attorney” thereof),
and becomes a party to, the Agreement of Limited Partnership, dated as of
October 20, 1997, of Vornado Realty L.P., as amended (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee):

1.

The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units (as defined in the Partnership Agreement).

2.

The Limited Partner hereby confirms that it is acquiring the Partnership Units
for its own account as principal, for investment and not with a view to resale
or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner (as defined in the
Partnership Agreement) may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
If the General Partner delivers to the Limited Partner Common Shares of
Beneficial Interest of the General Partner (“Common Shares”) upon redemption of
any Partnership Units, the Common Shares will be acquired for the Limited
Partner’s own account as principal, for investment and not with a view to resale
or distribution, and the Common Shares may not be transferred or otherwise
disposed of by the Limited Partner otherwise than in a transaction pursuant to a
registration statement filed by the General Partner with respect to such Common
Shares (which it has no obligation under the Partnership Agreement to file) or
that is exempt from the registration requirements of the Securities Act and all
applicable state and foreign securities laws, and the General Partner may refuse
to transfer any Common Shares as to which evidence of such registration or
exemption from such registration satisfactory to the General Partner is not
provided to it, which evidence may include the requirement of a legal opinion
regarding the exemption from such registration.

3.

The Limited Partner hereby affirms that it has appointed the General Partner,
any Liquidator (as defined in the Partnership Agreement) and authorized officers
and attorneys-in-fact of each, and each of those acting singly, in each case
with full power of substitution, as its true and lawful agent and
attorney-in-fact, with full power and authority in its name, place and stead, in
accordance with Section 15.11 of the Partnership Agreement, which section is
hereby incorporated by reference. The

 

                                          
                                                             

 

--------------------------------------------------------------------------------



foregoing power of attorney is hereby declared to be irrevocable and a power
coupled with an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

4.

The Limited Partner hereby confirms that, notwithstanding any provisions of the
Partnership Agreement to the contrary, the Award OPP Units shall not be
redeemable by the Limited Partner pursuant to Section 8.6 of the Partnership
Agreement.

5.

(a)         The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of
Section 8.6 of the Partnership Agreement intended to increase the waiting period
between the delivery of a Notice of Redemption (as defined in the Partnership
Agreement) and the Specified Redemption Date (as defined in the Partnership
Agreement) and/or the Valuation Date (as defined in the Partnership Agreement)
to up to sixty (60) days or (y) any other amendment to the Partnership Agreement
intended to make the redemption and transfer provisions, with respect to certain
redemptions and transfers, more similar to the provisions described in Treasury
Regulations Section 1.7704-1(f).

(b)       The Limited Partner hereby appoints the General Partner, any
Liquidator and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to execute and deliver any amendment referred to in the
foregoing paragraph 5(a) on the Limited Partner’s behalf. The foregoing power of
attorney is hereby declared to be irrevocable and a power coupled with an
interest, and it shall survive and not be affected by the death, incompetency,
dissolution, disability, incapacity, bankruptcy or termination of the Limited
Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

6.

The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (x) through (i) a national, non-U.S., regional, local or other
securities exchange, (ii) PORTAL or (iii) an over-the-counter market (including
an interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.

7.

The Limited Partner acknowledges that the General Partner shall be a third party
beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 6 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or

 

 

--------------------------------------------------------------------------------



otherwise, Partnership Units only to the General Partner or to transferees that
provide the Partnership and the General Partner with the representations and
covenants set forth in Sections 4 and 6 hereof.

8.

This Acceptance shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

 

Signature Line for Limited Partner:

 

 

Name: ______________________

Date: __________ __, 2008

Address of Limited Partner:

_________________________

__________________________

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a)       The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”):

(i)      The Company’s latest Annual Report to Stockholders;

(ii)       The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;

(iii)      The Company’s Report on Form 10-K for the fiscal year most recently
ended;

(iv)      The Company’s Form 10-Q, if any, for the most recently ended quarter
if one has been filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (iii) above;

(v)       Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;

(vi)     The Partnership Agreement;

(vii)     The Share Plan; and

(viii)    The Company’s Declaration of Trust, as amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

 

(b)

The Grantee hereby represents and warrants that

(i)        The Grantee either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act of 1933, as amended (the “Securities Act”), or
(B) by reason of the business and financial experience of the Grantee, together
with the business and financial experience of those persons, if any, retained by
the Grantee to represent or advise him with respect to the grant to him of LTIP
Units, the potential conversion of LTIP Units into Class A Units of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for the Company’s Common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the

 

 

--------------------------------------------------------------------------------



merits and risks of an investment in the Partnership and potential investment in
the Company and of making an informed investment decision, (II) is capable of
protecting his own interest or has engaged representatives or advisors to assist
him in protecting his interests, and (III) is capable of bearing the economic
risk of such investment.

(ii)       The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Grantee provides or will provide services to the Partnership on
a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award of LTIP Units; and (D) an investment in
the Partnership and/or the Company involves substantial risks. The Grantee has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Grantee has been afforded the opportunity to obtain any additional information
(including any exhibits to the Background Documents) deemed necessary by the
Grantee to verify the accuracy of information conveyed to the Grantee. The
Grantee confirms that all documents, records, and books pertaining to his
receipt of LTIP Units which were requested by the Grantee have been made
available or delivered to the Grantee. The Grantee has had an opportunity to ask
questions of and receive answers from the Partnership and the Company, or from a
person or persons acting on their behalf, concerning the terms and conditions of
the LTIP Units. The Grantee has relied upon, and is making its decision solely
upon, the Background Documents and other written information provided to the
Grantee by the Partnership or the Company.

(iii)      The LTIP Units to be issued, the Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the Share Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
LTIP Units, Common Units or REIT Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.

 

 

--------------------------------------------------------------------------------



(iv)      The Grantee acknowledges that (A) neither the LTIP Units to be issued,
nor the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Share Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such REIT Shares under
the Share Plan at the time of such issuance, (II) the Company has filed a Form
S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time.

(v)       The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.

(vi)      No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, trustee, shareholder, agent, or
Affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (b) above.

(c)       So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

 

 

--------------------------------------------------------------------------------



(d)       The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.

The name, address and taxpayer identification number of the undersigned are:

 

Name:

___________________________________ (the “Taxpayer”)

Address: _________________________________

_________________________________________

Social Security No./Taxpayer Identification No.: _________________

2.

Description of property with respect to which the election is being made:

The election is being made with respect to ____________ LTIP Units in Vornado
Realty, L.P. (the “Partnership”).

3.

The date on which the LTIP Units were transferred is ________ __, 2008. The
taxable year to which this election relates is calendar year 2008.

4.

Nature of restrictions to which the LTIP Units are subject:

 

(a)

With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

(b)

The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

5.

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit.

6.

The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.

A copy of this statement has been furnished to the Partnership and Vornado
Realty Trust.

 

 

Dated: _____________________

Name: _____________________________

 

 

 

--------------------------------------------------------------------------------



SCHEDULE TO EXHIBIT C

 

Vesting Provisions of LTIP Units

 

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage. Performance-based
vesting will be from zero percent (0%) to one hundred percent (100%) based on
Vornado Realty Trust’s (the “Company’s”) per-share total return to shareholders
for the period from March 31, 2008 to March 31, 2012 (or earlier under certain
circumstances). Under the time-based vesting hurdles, fifty percent (50%) of the
LTIP Units will vest on March 31, 2012 and the remaining fifty percent will vest
on March 31, 2013, provided that the Taxpayer continues his or her service
relationship with the Company, the Partnership or an affiliate of the Company
through such dates, subject to acceleration in the event of certain
extraordinary transactions or termination of the Taxpayer’s service relationship
with the Company under specified circumstances. Unvested LTIP Units are subject
to forfeiture in the event of failure to vest based on the passage of time and
the determination of the performance-based percentage.

 

 

 

--------------------------------------------------------------------------------



SCHEDULE A TO 2008 OUTPERFORMANCE PLAN AWARD AGREEMENT

 

 

Date of Award Agreement:

 

Name of Grantee:

 

Participation Percentage:

___%

Number of LTIP Units Subject to Grant:

 

Grant Date:

 

 

 

Initials of Company representative: _________

Initials of Grantee: _________

 

 

 

 